DETAILED ACTION
	This action is in response to the Preliminary Amendment filed 1/23/2020. Currently, claims 1-15 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “121” (see Figure 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resilient rib” (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a patient” in line 2 of the claim should be amended to recite ---the patient---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a proximal portion” and “a distal portion,” which are claim limitations lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a biasing member disposed about the distal portion of the nasal tube, wherein the biasing member is configured to receive an expansion fluid,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a valve positioned proximal to the biasing member,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a lumen disposed between the valve and the biasing member,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the valve is positioned to receive the expansion fluid prior to the biasing member receiving the expansion fluid,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a also includes a fill assembly (as recited in claim 1, upon while claim 9 depends). Applicant’s specification only teaches two distinct embodiments: one embodiment having a fill assembly (see fill assembly 310 in the embodiment of Applicant’s Figures 22a-22b) and one embodiment having first and second expanders, wherein the first expander is disposed about the soft palate and the second expander is disposed about the base of the tongue (see Applicant’s Figure 8). Consequently, Applicant’s specification as originally filed does not teach an embodiment having both a fill assembly and at least a first expander and a second expander, wherein the first expander is disposed about the soft palate and the second expander is disposed about the base of the tongue (as taught in claim 9).
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “a flow of the expansion fluid through the valve at least one of expands, contracts, or maintains the size of the biasing member.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification provides no teaching that movement of the expansion fluid through the valve can function to maintain the size of the biasing member.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “the valve is selected from the group consisting of: a duck-bill valve; a spring-activated valve; a one-way fluid valve; and combinations thereof.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally files provides no teaches that the valve can be a combination of a duck-bill valve, a spring-activated valve and/or a one-way fluid valve, as recited in claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for part of the medical appliance. For purposes of examination, the examiner will interpret this claim limitation to mean ---the fill assembly is removably attachable to a portion of the medical appliance---. Claim 3 depends on claim 2 and therefore, includes the same error.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “the fill chamber is configured to automatically fill with air when not attached to the medical appliance.” It is unclear how the fill chamber can be unattached to the medical appliance, when the fill chamber is taught in claim 1 (upon which claim 6 depends) to be part of the medical appliance. For purposes of examination, the examiner will interpret the claim limitations to mean ---the fill chamber is configured to automatically fill with air---.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the fill assembly is configured to be removed from the medical appliance.” It is unclear how the fill assembly can be removed from the medical appliance, when the fill assembly is part of the medical appliance. For purposes of examination, the examiner will interpret this claim limitation to mean ---the fill assembly is configured to be integral with the medical appliance---.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” and “fill assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Thus, the claimed “biasing member” is interpreted to correspond to a balloon.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitation “fill assembly” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-15 depend on claim 1 and therefore, include the same error.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9 recites “the first expander is disposed about the soft palate and the second expander is disposed about the base of the tongue,” which is a claim limitation indicating that Applicant is attempting to claim the soft palate and the tongue (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. For purposes of examination, the examiner will interpret the claim limitations to mean that the first and second expanders are capable of being positioned as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sabliere (US 2010/0198249).
In regards to claim 1, Sabliere teaches in Figures 1 and 4, [0047], [0072], [0091], [0093], [0100] and the abstract a medical appliance (system 11) for a patient comprising: a nasal tube (catheter 9; can be considered a nasal tube inasmuch as the thin, elongate structure is capable of being positioned in or adjacent a user's nasal cavity) comprising a proximal portion (half of catheter 9 positioned closest to end 3B) and a distal portion (half of catheter 9 positioned closest to end 2B); a biasing member (implant 2) disposed about (as shown in Figure 1) the distal portion (half of catheter 9 positioned closest to end 2B) of the nasal tube (catheter 9), wherein the biasing member (implant 2) is configured to receive an expansion fluid that expands the biasing member (implant 2 is taught in the abstract to be expansible by supplying a filling fluid) to exert a force upon a soft palate and/or base of a tongue of the patient (implant 2 is capable of being positioned in the patient’s body such that it is positioned against and therefore, exerts a force upon, a soft palate and/or base of a tongue of the patient); a valve (inflation end piece 4, valve 6; see [0072]) positioned proximal (as shown in 
In regards to claim 2, Sabliere teaches the apparatus of claim 1. Sabliere teaches in [0100] that the fill assembly (cartridge 3) is removably attachable to a portion of ([0100] teaches that cartridge 3 is able to be “disconnected from the inflation end piece 4”) the medical appliance (system 11).
In regards to claim 3, Sabliere teaches the apparatus of claims 1 and 2. Sabliere teaches in [0100] that the fill assembly (cartridge 3) is removably attachable to ([0100] teaches that cartridge 3 is able to be “disconnected from the inflation end piece 4”) the valve (inflation end piece 4, valve 6) of the medical appliance (system 11).
In regards to claim 4, Sabliere teaches the apparatus of claim 1. Sabliere teaches in [0083] that the expansion fluid comprises a fluid selected from the group consisting of: a liquid; a gas; and combinations thereof.
In regards to claim 10, Sabliere teaches the apparatus of claim 1. Sabliere teaches in the abstract a flow of the expansion fluid through the valve (inflation end piece 4, valve 6) at least one of expands (by inflating), contracts, or maintains the size of the biasing member (implant 2).
In regards to claim 11, Sabliere teaches the apparatus of claim 1. Sabliere teaches in [0072] that the valve (inflation end piece 4, valve 6) is selected from the group consisting of: a duck-bill valve; a spring-activated valve; a one-way fluid valve ([0072] teaches the valve 6 being a “nonreturn valve,” which permits fluid flow in only one direction); and combinations thereof.
In regards to claim 12, Sabliere teaches the apparatus of claim 1. Sabliere teaches in [0073] that the valve (inflation end piece 4, valve 6) is configured to be opened (by piercing of the fusible membrane 7 of inflation end piece 4, as taught in 
In regards to claim 13, Sabliere teaches the apparatus of claim 1. Sabliere teaches in Figure 1 and [0042] that the biasing member (implant 2) comprises a balloon ([0042] teaches “expandable surgical implant 2 as defined in the present invention is an expandable intra-gastric balloon”).
In regards to claim 14, Sabliere teaches the apparatus of claim 1. Sabliere teaches in Figure 1 a nose cone (Y-shaped part 10; shown in Figure 1 to have an outer perimeter resembling the shape of a cone) disposed about (as shown in Figure 1) the proximal portion (half of catheter 9 positioned closest to end 3B) of the nasal tube (catheter 9).

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Agdanowski et al. (US 4,598,707).
In regards to claim 1, Agdanowski et al. teaches in Figures 1 and 3, column 2, lines 56-57, column 3, lines 9-12 and 39-41, and column 4, lines 49-68 a medical appliance (endotracheal tube 10) for a patient comprising: a nasal tube (main airway tube or shaft 12; can be considered a nasal tube inasmuch as it is capable of being positioned adjacent a user's nasal cavity) comprising a proximal portion (proximal end 22; taught in column 2, lines 56-57 and shown in Figure 1) and a distal portion (distal 
In regards to claim 7, Agdanowski et al. teaches the apparatus of claim 1. Agdanowski et al. teaches in column 3, lines 39-41 and column 4, lines 31-37 that the fill assembly (pump bulb 42) is configured to pass the expansion fluid (air) from the fill chamber (hollow interior of pump bulb 42, shown in Figure 3) to the biasing member (inflatable cuff 14) when a compressing force is applied to the fill chamber (column 4, lines 31-37 teaches “the bulb 42 is resiliently compressible and may be formed of a elastomeric material, such as natural or synthetic rubber or an elastomer plastic, that will allow the bulbous portion to be collapsed by the hand;” column 3, lines 39-41 teaches “a manually operated air pump in the form of a hand-operated, air pressure generating, resilient, elastomeric bulb 42 for effecting air pressurization and inflation of cuff 14;”).
In regards to claim 8, Agdanowski et al. teaches the apparatus of claims 1and 7. Agdanowski et al. teaches in Figures 1 and 3 that the fill assembly (pump bulb 42) is .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eidenschink et al. (US 2003/0014007).
In regards to claim 5, Agdanowski et al. teaches the apparatus of claim 1. Agdanowski et al. teaches in column 4, lines 30-37 and Figures 1 and 3 that the fill assembly (pump bulb 42) comprises a resilient material to expand (column 4, lines 31-37 teaches “the bulb 42 is resiliently compressible and may be formed of a elastomeric material, such as natural or synthetic rubber or an elastomer plastic, that will allow the bulbous portion to be collapsed by the hand and when the collapsing forces are removed, the bulbous portion 60 will return to its preformed or molded bulbous shape”) the fill chamber (hollow interior of pump bulb 42, shown in Figure 3).
Agdanowski et al. does not teach that resilient material comprises at least one resilient rib.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the resilient fill assembly of Agdanowski et al. to include at least one resilient rib as taught by Eidenschink et al. because this element is known to further facilitate the ability of the fill assembly to maintain its shape after being pressurized, as Eidenschink et al. teaches in [0055].
In regards to claim 6, Agdanowski et al. and Eidenschink et al. teach the apparatus of claims 1 and 5. Agdanowski et al. teaches in column 5, lines 3-6 that the fill chamber (hollow interior of pump bulb 42, shown in Figure 3) is configured to automatically fill with air (column 5, lines 3-6 teaches that in use “the thumb may be moved away from vent opening 62 to allow further air to enter the bulb so that the bulb will expand”).


Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agdanowski et al. (US 4,598,707) in view of Feloney (US 2009/0204099).
In regards to claim 9, Agdanowski et al. teaches the apparatus of claim 1. Agdanowski et al. does not teach that the biasing member comprises at least a first expander and a second expander, and wherein the first expander is capable of being disposed about the soft palate and the second expander is capable of being disposed about the base of the tongue.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the biasing member of Agdanowski et al. such that the biasing member comprises at least a first expander and a second expander, and wherein the first expander is capable of being disposed about the soft palate and the second expander is capable of being disposed about the base of the tongue as taught by Feloney because this element is known to enable the biasing member to more completely obstruct the patient’s lumen, as Feloney teaches in [0016].


Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agdanowski et al. (US 4,598,707) in view of Conway et al. (US 6,102,929).
In regards to claim 15, Agdanowski et al. teaches the apparatus of claim 1. Agdanowski et al. does not teach that the fill chamber comprises silicone.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the fill chamber of Agdanowski et al. to comprise silicone as taught by Conway et al. because this element is known in the art to be a suitable material from which a fill chamber may be formed, as Conway et al. teaches in column 13, lines 10-12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/23/2021